Carley, Judge,
concurring specially.
I agree with the result reached by the majority and in the analysis set forth in the majority opinion. However, I believe it to be fair and just to point out that appellate counsel, who effectively and persuasively presented appellant’s case to this court to the greatest extent possible on the existing record, was not the attorney who tried the case below.
I am authorized to state that Chief Judge Banke, Presiding Judge Deen, Presiding Judge McMurray, Presiding Judge Birdsong and Judge Benham join in this special concurrence.